Exhibit 10.1

 

 

 

 

Kristian Gathright

814 East Main Street

Richmond, Virginia 23219

 

Dear Krissy,

 

On behalf of Apple Hospitality REIT, Inc., a Virginia corporation (the
“Company”), I am pleased to present you with this letter agreement (this
“Agreement”) in connection with your planned retirement from the Company.

 

As you previously communicated to us, on March 31, 2020 (the “Separation Date”),
you will retire from your position as Executive Vice President and Chief
Operating Officer of the Company, as well as all of the offices, directorships,
appointments, and other positions you hold with the Company and all of its
subsidiaries, and affiliates, other than your position as a member of the Board
of Directors of the Company; it being understood that nothing in this letter
shall affect your ongoing service as a member of the Board of Directors of the
Company. You will continue to receive (or have received) your salary, benefits,
and other regular compensation until the Separation Date. You will receive your
final paycheck in the amount of $20,672 plus benefits on March 31, 2020. You
acknowledge that, as of the date you sign this Agreement, you have been paid all
compensation owed (other than your final paycheck if you have not yet received
it).

 

Additionally, if you sign and do not revoke this Agreement within the time
period set forth below, the Company will provide or cause to be provided to you
a lump sum payment of $1,225,000, less applicable taxes and withholdings, which
will be paid to you within sixty (60) days following the Separation Date. You
acknowledge that your entitlement to receive this benefit (the “Additional
Benefit”) is subject to your execution and non-revocation of this Agreement
within the time period set forth below, and that you are not entitled to the
Additional Benefit absent your execution and non-revocation of this Agreement,
and you hereby agree that any shares of restricted stock of the Company that you
hold and that have not vested by their terms immediately prior to the date of
this Agreement are hereby forfeited as of the date of this Agreement. You
acknowledge that once you have received the Additional Benefit, you are not
entitled to and will not seek any additional compensation for your service as an
employee of the Company. For the avoidance of doubt, this Agreement does not
affect your right to receive compensation as a non-employee member of the Board
of Directors of the Company for your continued service as a member of the Board
of Directors.

 

In exchange for the Additional Benefit, you agree, on behalf of yourself and all
others who could assert a claim on your behalf, to release the Company and all
of its parents, subsidiaries, affiliates, and employees, from any and all
claims, whether known or unknown, arising out of or in connection with any event
occurring or existing on or before the date you sign this Agreement, including
claims under federal, state, or local law, and including claims under the Age
Discrimination in Employment Act (“ADEA”). You also agree to assist the Company
with transition of your responsibilities and to comply with other reasonable
post-employment requests. This Agreement does not, however, prohibit you from
engaging in activities that may not be prohibited by private agreement, such as
filing a charge with the U.S. Equal Employment Opportunity Commission or similar
agency (but you may not recover remuneration for filing such a charge) or
reporting possible violations of law to a governmental agency or self-regulatory
organization as a whistleblower or taking other actions protected under federal
or state whistleblower law (including receiving a whistleblower award). In
addition, nothing in this Agreement shall be construed as a waiver of any right
you may have to indemnification under the charter or bylaws of the Company or
any coverage provided by the Company’s Directors and Officers insurance.

 

You further agree that for two (2) years after the Separation Date or for one
(1) year after your service as a member of the Board of Directors ends,
whichever is later, you will not serve on a board of directors (or similar
governing body) of a lodging-oriented real estate investment company that
competes with the Company in the United States of America.

 

Pursuant to the ADEA, you acknowledge and understand that you (1) have read and
understand this Agreement and sign it voluntarily and without coercion; (2) are
being advised to consult an attorney prior to signing this Agreement and have
had a full opportunity to do so; (3) have twenty-one (21) calendar days from the
date you received this Agreement to consider, sign, and return the Agreement to
Matt Rash, and if you sign before the end of the twenty-one (21) day period, you
have done so voluntarily; and (4) have seven (7) calendar days after signing
this Agreement to revoke it by providing written notice of revocation to Matt
Rash no later than 11:59 p.m. on the seventh calendar day after you signed this
Agreement. You further understand that if you revoke this Agreement within such
7-day period, it is null and void and of no force or effect on either you or the
Company. This Agreement is not effective or enforceable until after the seven
(7) day period expires without revocation.

 

 

--------------------------------------------------------------------------------

 

 

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Virginia. It may be executed in counterparts, and electronic
signatures will suffice as original signatures. This Agreement (together with
your resignation letter and the award agreements applicable to any vested or
unvested equity awards) is the entire agreement between you and the Company as
to its subject matter.

 

Krissy, I thank you for your service and dedication to the Company and look
forward to continuing to work with you as a Board member.

 

Sincerely,

 

/s/ Justin Knight

 

Justin Knight

 

Accepted and Agreed

 

 

 

 /s/ Kristian Gathright____________________________

Kristian Gathright

 

 

   3/4/20                                                                     

Date